Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 04/29/2022. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 04/29/2022, has been entered. Claims 1, 7-8, and 14-15 have been amended. In response to the Amendments to the Claims, the 112(a) rejection has been overcome.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Claim Rejection – 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The term “suitable” in claim 1 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this examination, the claim is being interpreted to not include the term of degree “suitable”.
Claims 2-7 inherit the deficiencies of Claim 1 and are rejected on the same basis.

The term “suitable” in claim 8 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this examination, the claim is being interpreted to not include the term of degree “suitable”.
Claims 9-14 inherit the deficiencies of Claim 8 and are rejected on the same basis.

The term “suitable” in claim 15 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this examination, the claim is being interpreted to not include the term of degree “suitable”.
Claims 16-20 inherit the deficiencies of Claim 15 and are rejected on the same basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al (US 20170024589 A1), hereinafter Schumacher, in view of Moon et al (US 20120127433 A1), hereinafter Moon, and further in view of Elder et al (EP 3021271 A1), hereinafter Elder.

Regarding claim 1, Schumacher teaches a method for cognitive beauty suggestions, the method comprising: 
launching a cognitive beauty suggestion application in a connected IoT enabled mirror in response to a received voice command (Schumacher: “an IoT enabled Smart beauty and personal care delivery system (SBPC) which includes SBPC products, applications and interfaces for Smart mobile devices” [0015] – “The system may further include a voice recognition module configured to recognize at least one voice instruction provided by the user. Voice recognition can be located within the SBPC box and or in the Smart mobile device. The voice recognition subsystem provides activation interfaces for hands free control of the SBPC functionality.” [0030] – “A smart beauty and personal care box 100 shown therein may broadly include a looking glass mirror 102, a high resolution auto focus digital camera 10” [0074]); 
receiving a plurality of user data from a user of the cognitive beauty suggestion application, wherein the received plurality of user data comprises a plurality of photographic data captured using a camera on the connected IoT enabled mirror (Schumacher: “The image capturing module 202 is configured to capture images of a user. The image capturing module 202 may be at least the high resolution digital camera 104. …The high resolution digital camera 104 may be a system embedded camera. The high resolution digital cam era 104 may also be a high resolution digital camera which may get attached to the Smart beauty and personal care box 100 and Vanity Mirror 101” [0089]); 
determining one or more products based on the received plurality of user data (Schumacher: “store a plurality of information wherein the plurality of information may at least be user information and preferences, information related to the specific products commonly applied by the user in the past, or past interactions; the stored information may allow smart, machine driven, decision making and choices/suggestions to be delivered to this user” [0101] – “At step 412, the smart beauty and personal care box 100 or vanity mirror 101 may interact with the user regarding the captured image wherein the interaction may at least be the video interaction or the audio interaction or the combination thereof. The video interaction may be provided by the GUI module 208 and the audio interaction may be provided by the audio module 222. … At step 414, the smart beauty and personal care box 100 or vanity mirror 101 may provide suggestions to the user to enhance the applied makeup” [0129-0130] – “the smart looking glass 102 may further display received Suggestions from the system on the products available in the Smart beauty and personal care box 100 or vanity mirror 101, wherein the suggestions may also include information about other makeup products which may not be present in the smart beauty and personal care box 100 but virtually available in the database of the manufacturer.” [0099]); and 
outputting, by issuing a voice command from the connected IoT enabled mirror, populating in an interface on the IoT enabled mirror or sending in a generated email to the user, a list of the determined one or more products to the user of the cognitive beauty suggestion application (Schumacher: “At step 412, the smart beauty and personal care box 100 or vanity mirror 101 may interact with the user regarding the captured image wherein the interaction may at least be the video interaction or the audio interaction or the combination thereof. The video interaction may be provided by the GUI module 208 and the audio interaction may be provided by the audio module 222. … At step 414, the smart beauty and personal care box 100 or vanity mirror 101 may provide suggestions to the user to enhance the applied makeup” [0129-0130] – “the smart looking glass 102 may further display received Suggestions from the system on the products available in the Smart beauty and personal care box 100 or vanity mirror 101, wherein the suggestions may also include information about other makeup products which may not be present in the smart beauty and personal care box 100 but virtually available in the database of the manufacturer.” [0099] – “The microphone 120 may enable the user to communicate voice instructions to the smart beauty and personal care box 100 or vanity mirror 101. The speaker 122 may enable the user to hear communication messages coming out of the Smart beauty and personal care box 100 or vanity mirror 101.” [0078]),
but does not specifically teach that outputting is performed, by issuing a voice command from the connected IoT enabled mirror, and, based on a configured user preference, populating in an interface on the IoT enabled mirror or sending in a generated email to the user; or that the list of the determined one or more products includes compositions of the products.
However, Moon teaches a recommendation system for assessing user images and making recommendations (Moon: Abstract), including  that outputting is performed, by issuing a voice command from the connected IoT enabled mirror, and, based on a configured user preference, populating in an interface on the IoT enabled mirror or sending in a generated email to the user (Moon: “the one or more speakers may be used to provide audio instructions or help. For example, the speakers may be used to … present and explain self-screening results, present recommendations and advertisements, or provide other information associated with a wellness assessment.” [0030] – “a recommendation associated with the result also may be provided, using the display or other means (562). For example, an electronic mail message associated with the result may be sent (564), which may include the recommendation. … results and recommendations associated with a user's wellness assessment may be provided in other manners as well, for example, using a text message, a web application, a mobile application, or other means by which a user may wish” [0043] – “email option 686 may be implemented as a button to enable a user to request that the results and recommendations of the user's wellness assessment be sent to the user's electronic mail … causes a new interface to be overlaid on the results page, where the user may enter an email address … to which the results and recommendations of the user's wellness assessment may be sent. … may be implemented as a button that causes an email comprising said results and recommendations to be emailed automatically to an email account” [0052] -– It is recognized that recommendations may be presented by “other means,” i.e. speaker, as well as by email based on a user selection/preference. ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Schumacher would continue to teach outputting recommendations by speaker or display, except that now it would also teach outputting recommendations by both speaker and by email, based on a user preference, according to the teachings of Moon. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to assist the user (Moon: [0021]).
While Schumacher/Moon teach the providing of product information along with the list of one or more products (Schumacher: [0041], [0099]), they do not specifically teach that the list of the determined one or more products includes compositions of the products.
However, Elder teaches a smart appliance system makes recommendations in conjunction with products that could be purchased ([0091]), such as cosmetics ([0002]), including that:
the list of the determined one or more products includes compositions of the products (Elder: [0078] “the smart server 130 supplements the information received from the merchant 110 with additional information, such as …nutritional information, a list of ingredients, possible allergens, and/or the like, ... Such additional information enables the smart appliance system 140 to issue reminders about …allergen warnings, …, share the additional data with the user” – [0025] “the additional informational data comprises data concerning …ingredients of the consumable” – [0030] “additional information concerning the purchased consumables is gathered by the smart appliance and made available to the user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Schumacher/Moon would continue to teach outputting a list of products, including product information, except that now it would also teach outputting the composition of the products, according to the teachings of Moon. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to assist the user (Moon: [0021]).

Regarding Claim 2, Schumacher/Moon/Elder teach the method of claim 1, wherein the launched cognitive beauty suggestion application uses an application programming interface to connect to at least one online database including skincare and beauty information and inventory (Schumacher: “enable the smart beauty and personal care box 100 to communicate with a remotely located product database of the cosmetics company.” [0080] – “The communication interface module 206 is con figured to provide communication at least … between the smart beauty and personal care box 100 and Vanity Mirror 101 and the remote product database” [0091] – “an Application Programmable Interface (API) that may reside on the Smart mobile platform and enable a single interface with a plurality of beauty and personal care product applications. This API … interacts with products database and application servers.” [0036]). 

Regarding Claim 4, Schumacher/Moon/Elder teach the method of claim 1, wherein the received plurality of user data from the user of the cognitive beauty suggestion application further comprises: 
a plurality of complexion data (Schumacher: “condition of the user skin, what should be the environmental condition to get the best output after applying the beauty products, the “right look” for the user depending upon the user skin color and complexion,” [0113] – “The virtual makeover may broadly include the system providing a virtually enhanced image to the user, based on the users attributes such as skin tone, dress style, time-of-day, lighting, weather, activity, etc.” [0100]) and a plurality of inventory data (Schumacher: “the Smart tagging of the different beauty and personal care products allows for inventory management on a personal level, which is, every product can report to the system via the IoT interfaces, the its current level, and in return the system can let the users know that a specific product, for example, is running out and needs to be fulfilled.” [0138] – “enable the smart beauty and personal care box 100 to communicate with a remotely located product database of the cosmetics company” [0080]),
a plurality allergy data (Moon: “after, the requested input is being provided by the user, the wellness assessment may be performed (506). … responses to medical history questions, responses to vision acuity assessment questions, other assessment questions, etc.) may be used to assess various aspects of a user's wellness, including … ocular allergies” [0040]), a plurality of geographic data (Moon: “it may be configured as a station or kiosk located in a public, retail, or corporate setting, and the types of assessments, recommendations, advertisements and incentives provided by the system (e.g., the station or kiosk) may be customized according to its location.” [0065]), and 
a plurality of user-provided feedback data, wherein the list of the determined one or more products is updated based on the user-provided feedback data (Moon: “responses to medical history questions, responses to vision acuity assessment questions, other assessment questions, etc.) may be used to assess various aspects of a user's wellness” [0040] – “updated content, new self screenings, advertisements, and incentives, may be provided. In another example, existing self-screening assessments may be updated or modified (e.g., a vision acuity assessment may be adjusted to assess whether a user has 20/10 vision, or it may be adjusted to a 20/20 acuity level, and so on).” [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schumacher, Moon, and Elder for the reasons identified above with respect to claim 1. 

Regarding Claim 5, Schumacher/Moon/Elder teach the method of claim 1, wherein determining the one or more products based on the received plurality of user data further comprises: updating the received plurality of user data based on at least one changed weather condition (Schumacher: “the enhancement of the images maybe done by the user based on the received suggestions from the system … include the system providing a virtually enhanced image to the user, based on the users attributes such as skin tone, dress style, time-of-day, lighting, weather, activity, etc.” [0100] – It is understood that the image is updated or changed each time it is enhanced based on changes in time, weather, etc.); and comparing the updated received plurality of user data to a linked database of health and skincare information and an inventory list maintained by an online store, wherein the user can purchase the one or more products from the online store (Schumacher: “enable the smart beauty and personal care box 100 to communicate with a remotely located product database of the cosmetics company.” [0080] – “At step 412, the smart beauty and personal care box 100 or vanity mirror 101 may interact with the user regarding the captured image wherein the interaction may at least be the video interaction or the audio interaction or the combination thereof. The video interaction may be provided by the GUI module 208 and the audio interaction may be provided by the audio module 222. … At step 414, the smart beauty and personal care box 100 or vanity mirror 101 may provide suggestions to the user to enhance the applied makeup” [0129-0130] – It is recognized that users can purchase products sold by the cosmetics company/retailer.).

Regarding Claim 6, Schumacher/Moon/Elder teach the method of claim 1, wherein determining the one or more products based on the received plurality of user data includes considering a user skin type, a climatic condition, and an event duration (Schumacher: “the enhancement of the images maybe done by the user based on the received suggestions from the system … include the system providing a virtually enhanced image to the user, based on the users attributes such as skin tone, dress style, time-of-day, lighting, weather, activity, etc.” [0100])

Regarding Claims 8-9 and 11-13, the limitations of system claims 8-9 and 11-13 are closely parallel to the limitations of method claims 1-2 and 4-6, with the additional limitation of one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored thereon for execution by the one or more processors (Schumacher: [0072]), and are rejected on the same basis.

Regarding Claim 10,  Schumacher/Moon/Elder teach the computer system of claim 8, wherein launching the cognitive beauty suggestion application includes: receiving a response to at least one verbal question posed by the connected IoT enabled mirror; and converting the received response into a format recognizable by the cognitive beauty suggestion application (Moon: “the speakers may be used to instruct the user, ask questions of the user,” [0030] – “the microphone may be used to receive audio input.” [0031] – See also Claim 11. It is recognized that the audio input is necessarily processed to be computer-recognizable to allow the computer to respond to it.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schumacher, Moon, and Elder for the reasons identified above with respect to claim 3. 

Regarding Claims 15-16 and 18-20, the limitations of claims 15-16 and 18-20 are closely parallel to the limitations of method claims 1-2 and 4-6, with the additional limitation of one or more computer-readable storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method (Schumacher: [0072]), and are rejected on the same basis.
Regarding Claim 17, the limitations of claim 17 are closely parallel to the limitations of claim 10 and are rejected on the same basis.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher / Moon /Elder, and further in view of Levien et al (US 20130325454 A1), hereinafter Levien.
Regarding Claim 3,  Schumacher/Moon/Elder teach the method of claim 1, wherein launching the cognitive beauty suggestion application includes: receiving a response to at least one verbal question posed by the connected IoT enabled mirror; and converting the received response into a format recognizable by the cognitive beauty suggestion application (Moon: “the speakers may be used to instruct the user, ask questions of the user,” [0030] – “the microphone may be used to receive audio input.” [0031] – See also Claim 11. It is recognized that the audio input is necessarily processed to be computer-recognizable to allow the computer to respond to it.),
but do not specifically teach that the conversion is from one spoken language to another.
However, Levien teaches a system that responds to user requests [0114], such as in a home environment ([0077], [0091]) including that:
the conversion is from one spoken language to another (Levien: [0164] “the first adaptation data takes French spoken by the user and converts it into the English equivalent that the device will understand”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Schumacher/Moon/Elder would continue to teach a smart mirror which handles voice request, except that now it would also teach that the mirror may pose questions to the user and convert user responses between languages, according to the teachings of Levien. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for users to interact with the system with relative ease (Levien: [0090]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher / Moon /Elder, and further in view of Muhire et al (WO 2017079838 A1), hereinafter Muhire.

Regarding Claim 7, Schumacher/Moon/Elder teach the method of claim 1, but do not specifically teach that the list of the determined one or more products further includes a text listing of each of the one or more products, followed by a description of the one or more products either beneath or to the right of the text listing and a click-through link to a website with a plurality of information about the one or more products, photos of the one or more products, and reviews of the one or more products, and an ability to purchase each of the determined one or more products.
However, Muhire teaches a system that provides users with product recommendations and suggestions (Muhire: [0065]), including that:
the list of the determined one or more products further includes a text listing of each of the one or more products, followed by a description of the one or more products either beneath or to the right of the text listing and a click-through link to a website with a plurality of information about the one or more products, photos of the one or more products, and reviews of the one or more products, and an ability to purchase each of the determined one or more products (Muhire: “The "Daily Deals" page comprises, among others, a "Recommended for you" slideshow or non- slideshow section that displays deals that are relevant to the consumer's needs and preferences; … When the consumer clicks on a deal, it allows them to view the details of the offer; reviews and ratings; how many consumers purchased the deal;” [0065] – “Once the consumer has selected one of the products present in the listing of results, a variety of information and features are put to the consumer's disposition {Fig. 13}. Pictures, if applicable, and information such as product ratings; consumer reviews; how many consumers purchased the product; a list of merchants that offer the selected product … Features such as the option to view product details; …add the product to an existing and/or new shopping list; … Once the users have created a shopping list, they may use the preferred system to request that items in the shopping list be delivered to them.” [0072] – “finally purchase the product or service via the system of the invention and/or find a merchant outlet that offers the selected product or service.” [0062] – See also Drawings, particularly Figures12-13 and 17-18, which further illustrate the claimed layout of information in the recommendations/results.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Schumacher/Moon/Elder would continue to teach presentation of a list of products, except that now it would also teach the presentation include a text listing alongside descriptions and a link to a website with review, photos, and an ability to purchase the product, according to the teachings of Muhire. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for a consumer to manage their time during shopping (Muhire: [0004]).

Regarding Claim 14, the limitations of claim 14 are closely parallel to the limitations of claim 7 and are rejected on the same basis.


Response to Arguments
	Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §103
Applicant’s arguments with respect to the independent claims, as well as claim 7, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the ability to output products by voice command and, based on a user preference, by display or email, is taught in the above rejection by Moon, in combination with Schumacher and Elder. Similarly, the newly amended limitations of claim 7 are rejected over Muhire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
References U & V (NPL -see attached) discuss smart mirror systems capable of producing cosmetic recommendation based on user image analysis.
Tran et al (US 10282914 B1) taches system that provide smart mirror functionality, including cosmetic and product recommendation abilities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684